Citation Nr: 1730722	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of traumatic brain injury (TBI). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1976 to December 1976 and from March 1978 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran testified during an October 2016 video conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's TBI residuals resulted in total impairment of memory. 


CONCLUSION OF LAW

1. The criteria for an increased rating in excess of 10 percent for service-connected residuals of TBI have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045- 9304

2. The Veteran's claim for a TDIU is moot. Herlehy v. Principi, 15 Vet. App. 33, 35   (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Increase Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).   

In this case, the RO granted service connection for residuals of TBI and assigned 10 percent under DC 8045-9304.  Ordinarily, hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.   At the time the Veteran's residual of TBI became service-connected, DC 8045 required subjective symptoms, such as headaches, and insomnia to be rated as 10 percent disabling under DC 9304.

Since that time, the rating criteria pertaining to rating residuals of TBI were amended in September 2008, see 73 Fed. Reg. 54,693-706 (Sept. 23, 2008), with the new rating criteria made effective October 23, 2008 (to including applying to "all applications for benefits received by VA on or after October 23, 2008." Id., at 54,693).  Here, because the Veteran filed his claim in January 2010 the revised rating criteria are applicable and subjective symptoms of his condition need not be considered under DC 9304.  

Under the amended DC 8045, there are three main areas of dysfunction that may result from a TBI: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a. 

DC 8045 includes a table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified," which addresses 10 facets of a traumatic brain injury.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level- the highest level of impairment-labeled as "total." A level 0 impairment is consistent with a 0 percent disability rating, level 1 with 10 percent rating, level 2 with 40 percent, level 3 with 70 percent disability rating, and the highest level ("total) with a 100 percent disability rating.  

The overall evaluation assigned is based upon the highest level of severity for any facet.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  

Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet.  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  In this instant, while the Veteran complains of chronic headache, there is no diagnosis of migraine that can be separately evaluated. See July 2015 VA examination. 

Where there is a diagnosis of mental disorder, emotional, and behavior dysfunctions are to be evaluated under 8 C.F.R. § 4.130, which is the General Rating Formula for Mental Disorders.  However, Note (1) to DC 8045 provides that more than one evaluation based on the same manifestations of a condition may not be assigned under multiple DCs. Therefore, if the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of DC that allows a better assessment of overall impairment is to be assigned.

In this case, the Veteran has a diagnosis of unspecified depression with anxiety and disturbance of sleep.  See December 2015 VA examination.  Medical and lay statement evidence of record shows that the Veteran's condition is manifested by severe memory impairment.  According to the December 2015 VA examination report, it is impossible to differentiate which portion of the Veteran's symptoms is attributable to each diagnosis, including TBI residuals.  To the contrary, an examiner from June 2015 VA examination concluded that the Veteran's memory impairment is a symptom of his unspecified depressive disorder with anxiety distress rather than a residual of TBI. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, based on the December 2015 exam, the Board cannot assign a separate rating for the Veteran's emotion/behavioral dysfunction, as the maximum rating possible is assigned under DC 8045.  Moreover, resolving all doubt in the Veteran's favor, the Board finds that the Veteran has memory impairment that is attributable to the Veteran's TBI. 

The Board finds that the Veteran's residual of TBI is manifested by sever cognitive impairment that is consistent with a 100 percent rating.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.

In this case, the Veteran consistently reported experiencing memory loss throughout the appeal period.  During the October 2016 hearing, the Veteran testified that because of his cognitive impairment, he gets lost and the fire department would have to find him in order to return him home. See Hearing Transcript at 3. In the December 2015 VA examination, the examiner noted that the Veteran has severely impaired memory and concentration.  The examiner indicated that the Veteran's memory loss includes the names of close relatives, own occupation, or own name.   A July 2015 VA examination reflects that the Veteran has IQ and memory test score that is consistent with sever and extreme impairment in all areas of cognition and memory requiring supervision in his daily activities.  Medical treatment record provided by Social Security Administration in March 2015 notes a defect in memory as well.  In addition, the VA treatment records from September 2013 show that the Veteran had poor short-term and long-term memory. Similarly, treatment records show that the Veteran complained of having poor memory, attention, and concentration in September 2011. 

Notably, during the June 2015 VA examination, the Veteran's cognitive screening test showed severe impairment.  The Board recognizes that the examiner thought that the Veteran was exaggerating his symptoms.  Notwithstanding, the result of the test is consistent with the other medical evidence of record that showed sever impairment with memory, concentration, and organization.  Furthermore, the same examiner indicated that the Veteran is not able to maintain activities of daily living, including personal hygiene. 

In summary, the severity of the Veteran's cognitive impairment, particularly his memory problems, is consistent with total disability that warrants a 100 percent rating.  As noted above, the overall disability rating is based on the highest evaluated facet. Therefore, the Board need not discuss the remaining facet of the table in DC 8045.  In conclusion, the Board finds that the totality of the medical and lay statement evidence of record reflects that the Veteran has impairment consistent with a 100 percent rating. 
  

III. TDIU

CAVC has recognized that a 100 percent disability rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the current case, there is no allegation or evidence that a TDIU may be awarded independently of the Veteran's residuals of TBI, rated 100 percent disabling.  The other disabilities that the Veteran is service-connected for right lower extremity radiculopathy (10 percent), pseudobarbae, left knee instability (10 percent), left lower extremity radiculopathy (10 percent), left knee sprain (10 percent), right wrist degenerative arthritis (10 percent), thoracolumbar strain with degenerative disc disease (10 percent), and left knee degenerative arthritis (20 percent). 
The Veteran has not argued that these disabilities prevented him from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2015).   Therefore, there is no basis to award a TDIU on this basis.  

Because the Veteran's residual of TBI is found to be 100 percent disabling, there is no question or controversy for consideration by the Board with regard to TDIU. 

ORDER

Entitlement to a 100 percent rating for residuals of his TBI throughout the period of the appeal is granted, subject to the criteria applicable to the payment of monetary benefits. 

The appeal as to entitlement to a TDIU is dismissed. 




____________________________________________

Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


